DETAILED ACTION
Claim(s) 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) CN201810152214.9 submitted on February 14th, 2018.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on (November 16th, 2020); (January 25th, 2021) and (March 9th, 2021) follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. “SCHEDULING RADIO RESOURCES USING FIRST AND SECOND CONFIGURATION”). 

Claim Objections
Claim(s) 2-8 and 10-16 are objected to because of the following informalities: 
	Claim 2 recites: “sending... by a terminal device, a first message to a network device” in line 9. For clarity and consistency, it is suggested to change it to “sending, by the terminal device, the first message to the network device”.
	Claim(s) 3-5, 7, 10, 11, 12 and 14 recite a similar limitation.
Claims 6, 8, 13, 15 and 16 are also being objected for being dependent on an objected base claim as set forth above.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 3, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites “sending, ... the first scheduling request ... using the configuration ...” in lines 11-12. 
	It is unclear if the limitation is referring to “a configuration of ... the first scheduling request” in line 3 OR “a configuration of a scheduling request” in lines 5-6. 
	There is insufficient antecedent basis for this limitation in the claim. 
	Claims 3, 18 and 19 recite a similar limitation.
For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 10 and 17-19 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by TANG et al. (US 2019/0268886 A1) hereinafter “Tang”.

Regarding Claims 1 and 17,
	Tang discloses a terminal device [see fig. 11, pg. 15, ¶242 lines 1-4, a terminal device “1100”], comprising: 
	at least one processor [see fig. 11, pg. 15, ¶242 lines 1-4, a processor “1130”]; and 
	a memory storing instructions executable by the at least one processor [see fig. 11, pg. 15, ¶242 lines 1-4; ¶243 line 1, a memory “1110” storing a program to be implemented by the processor “1130”], wherein the instructions [see fig. 11, pg. 15, ¶242 lines 1-4; ¶243 line 1, the stored program data], when executed by the at least one processor [see fig. 11, pg. 15, ¶242 lines 1-4; ¶243 line 1, during an implementation by the processor “1130”], cause the terminal device to perform operations [see fig. 11, pg. 15, ¶242 lines 1-4; ¶243 line 1, trigger the terminal device “1100” to execute steps] comprising: 
	sending a first message to a network device [see fig. 5: Step “510”, pg. 11, ¶159 lines 1-5, send a service request message to a network device], wherein the first message is used to indicate information about remaining time of each of one or more data packets [see fig. 5: Step “510”, pg. 11, ¶159 lines 1-5, the service request message indicates a time moment when the terminal device will perform a pre-scheduled service and a size of data to be transmitted for the pre-scheduled service], and wherein the remaining time of each of the one or more data packets is used to indicate that the terminal device needs to finish sending each of the one or more data packets before an end of the remaining time [see pg. 11, ¶165 lines 1-5, a first configuration information indicates a transmission period of the pre-scheduled service and a frequency domain resource used by the terminal device to perform the pre-scheduled service at each of the time moments]; and 
	obtaining information about a resource configured by the network device for the terminal device [see fig. 5: Step “520”, pg. 11, ¶160 lines 1-5, receiving the first configuration information from the network device indicating a time domain resource and a frequency domain resource used by the terminal device to perform the pre-scheduled service], wherein the resource is used to send each of the one or more data packets before the end of the remaining time [see fig. 5: Step “530”, pg. 11, ¶161 lines 1-4, the terminal device performs the pre-scheduled service on the time domain resource and the frequency domain resource indicated by the first configuration information].

Regarding Claims 2 and 18,
	Tang discloses the terminal device according to claim 17 [see fig. 11, pg. 15, ¶242 lines 1-4, the terminal device “1100”], wherein the first message is a first scheduling request [see fig. 5: Step “510”, pg. 11, ¶159 lines 1-5, the service request message indicates a time moment when the terminal device performs the pre-scheduled service and a size of data to be transmitted for the pre-scheduled service], and wherein the operations further comprise [see fig. 11, pg. 15, ¶242 lines 1-4; ¶243 line 1, the steps include]: 
	determining a configuration of the first scheduling request based on a first correspondence and the remaining time of each of the one or more data packets [see pg. 10, ¶138 lines 6-17, the terminal device determines the time domain resource and the frequency domain resource used to perform the pre-scheduled service according to a first indication information of the multiple pieces of indication information], wherein the first correspondence is a correspondence between a configuration of a scheduling request and the remaining time of each of the one or more data packets [see pg. 10, ¶138 lines 6-17, the scheduling information indicates that the terminal device determines the time domain resource and the frequency domain resource used to perform the pre-scheduled service according to a first indication information of the multiple pieces of indication information], and wherein the configuration of the first scheduling request comprises a resource position occupied by the first scheduling request [see pg. 10, ¶138 lines 1-6, a first configuration information includes multiple pieces of indication information indicating the time domain resource and the frequency domain resource for the terminal device to perform the pre-scheduled service in different indication manners]; and 
	sending the first scheduling request to the network device by using the configuration of the first scheduling request [see fig. 5: Step “530”, pg. 11, ¶161 lines 1-5, the terminal device performs the pre-scheduled service on the time domain resource and the frequency domain resource indicated by the first configuration information].

Regarding Claims 3 and 19,
	Tang discloses the terminal device according to claim 17 [see fig. 11, pg. 15, ¶242 lines 1-4, the terminal device “1100”], wherein the first message is further used to indicate information about a total data volume corresponding to the one or more data packets whose respective remaining time meets a preset time threshold [see fig. 5: Step “510”, pg. 11, ¶159 lines 1-5, the service request message indicates a time moment and a size of data to be transmitted for the pre-scheduled service], wherein the first message is a second scheduling request [see fig. 5: Step “510”, pg. 11, ¶159 lines 1-5, the service request message indicates a time moment when the terminal device will perform the pre-scheduled service], and wherein the operations further comprise [see fig. 11, pg. 15, ¶242 lines 1-4; ¶243 line 1, the steps include]: 
[see pg. 10, ¶138 lines 6-17, the terminal device determines the time domain resource and the frequency domain resource used to perform the pre-scheduled service according to a first indication information of the multiple pieces of indication information], wherein the second correspondence is a correspondence between a configuration of a scheduling request and the total data volume of the one or more data packets [see pg. 10, ¶138 lines 6-17, the scheduling information indicates that the terminal device determines the time domain resource and the frequency domain resource used to perform the pre-scheduled service according to a first indication information of the multiple pieces of indication information], and wherein the configuration of the second scheduling request comprises a resource position occupied by the second scheduling request [see pg. 10, ¶138 lines 1-6, a first configuration information includes multiple pieces of indication information indicating the time domain resource and the frequency domain resource for the terminal device to perform the pre-scheduled service in different indication manners]; and 
	sending the second scheduling request to the network device by using the configuration of the second scheduling request [see fig. 5: Step “530”, pg. 11, ¶161 lines 1-5, the terminal device performs the pre-scheduled service on the time domain resource and the frequency domain resource indicated by the first configuration information].

Regarding Claim 9,
	Tang discloses a data sending method [see fig. 4, pg. 10, ¶139 lines 1-4, a method for scheduling a terminal device], comprising: 
	receiving [see fig. 4: Step “410”, pg. 10, ¶140 lines 1-5, receiving], by a network device [see fig. 4: Step “410”, pg. 10, ¶140 lines 1-5, by a network device], a first message sent by a terminal device [see fig. 4: Step “410”, pg. 10, ¶140 lines 1-5, a service request message from the terminal device], wherein the first message is used to indicate information about remaining time of each of one or more data packets [see fig. 4: Step “410”, pg. 10, ¶140 lines 1-5, the service request message indicates a time moment for the terminal device to perform a pre-scheduled service and a size of data to be transmitted for the pre-scheduled service], and wherein the remaining time of each of the one or more data packets is remaining time for finishing sending each of the one or more data packets [see pg. 10, ¶147 lines 1-5, a first configuration information indicates a transmission period of the pre-scheduled service and a frequency domain resource used by the terminal device to perform the pre-scheduled service at each of the time moments]; and 
	configuring [see fig. 4: Step “420”, pg. 10, ¶141 lines 1-5, determining], by the network device [see fig. 4: Step “420”, pg. 10, ¶141 lines 1-5, by the network device], a resource for the terminal device based on the information about the remaining time [see fig. 4: Step “420”, pg. 10, ¶141 lines 1-5, the first configuration information according to the service request message indicating a time domain resource and a frequency domain resource used by the terminal device to perform the pre-scheduled service], wherein a time domain position of the resource is before an end of the remaining time [see pg. 10, ¶144 lines 1-5, the network device allocates resources to the terminal at one time according to the requirements of the terminal device].

Regarding Claim 10,
	Tang discloses the method according to claim 9 [see fig. 4, pg. 10, ¶139 lines 1-4, the method for scheduling a terminal device], wherein the first message is a first scheduling request [see fig. 5: Step “510”, pg. 11, ¶159 lines 1-5, the service request message indicates a time moment when the terminal device performs the pre-scheduled service and a size of data to be transmitted for the pre-scheduled service], and wherein receiving [see fig. 4: Step “410”, pg. 10, ¶140 lines 1-5, receiving], by a network device [see fig. 4: Step “410”, pg. 10, ¶140 lines 1-5, by a network device], a first message sent by a terminal device [see fig. 4: Step “410”, pg. 10, ¶140 lines 1-5, a service request message from the terminal device] comprises: 
	receiving [see fig. 4: Step “410”, pg. 10, ¶140 lines 1-5, receiving], by the network device [see fig. 4: Step “410”, pg. 10, ¶140 lines 1-5, by a network device] at a first resource position [see fig. 4: Step “410”, pg. 10, ¶140 lines 1-5, a service request message indicating a time moment], the first scheduling request sent by the terminal device [see fig. 4: Step “410”, pg. 10, ¶140 lines 1-5, the service request message from the terminal device]; and 
	wherein the method [see fig. 4, pg. 10, ¶139 lines 1-4, the method for scheduling a terminal device] further comprises: 
	determining [see fig. 4: Step “420”, pg. 10, ¶140 lines 1-5, determining], by the network device [see fig. 4: Step “420”, pg. 10, ¶140 lines 1-5, by the network device], the remaining time of each of the one or more data packets based on a first correspondence and the first resource position [see fig. 4: Step “420”, pg. 10, ¶140 lines 1-5, first configuration information according to the service request message], wherein the first correspondence is a correspondence between a configuration of a scheduling request and the remaining time of each of the one or more data packets [see fig. 4: Step “420”, pg. 10, ¶140 lines 1-5, the first configuration information indicates a time domain resource and a frequency domain resource used by the terminal device to perform the pre-scheduled service], and wherein a configuration of the first scheduling request comprises a resource position occupied by the first scheduling request [see pg. 10, ¶138 lines 1-6, a first configuration information includes multiple pieces of indication information indicating the time domain resource and the frequency domain resource for the terminal device].

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4-8, 12-16 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Tang in view of Feng (US 2018/0343666 A1).

Regarding Claims 4 and 20,
	Tang discloses the terminal device according to claim 17 [see fig. 11, pg. 15, ¶242 lines 1-4, the terminal device “1100”], wherein the first message is a status report [see pg. 9, ¶127 lines 1-4, the terminal device performs the pre-scheduled service on the time domain resource and the frequency domain resource indicated by the first configuration information], and wherein the operations further comprise [see fig. 11, pg. 15, ¶242 lines 1-4; ¶243 line 1, the steps include]: 
	triggering the status report based on one or more of the following conditions (1) to (3) [see pg. 9, ¶129 lines 1-5, the first configuration information indicates the time domain resource and the frequency domain resource used by the terminal device to perform the pre-scheduled service in at least the following three situations]: 
	(1) the remaining time of each of the one or more data packets is less than or equal to a preset time threshold [see pg. 9, ¶130 lines 1-8, (1) The pre-scheduled service is a periodic service, and the first configuration information indicates a transmission period of the pre-scheduled service and a frequency domain resource used by the terminal device to perform the pre-scheduled service at each of the time moments]; and 
	sending the status report to the network device [see pg. 9, ¶133 lines 1-10, the second configuration information is for reconfiguring the terminal device to perform the pre-scheduling service using a second frequency domain resource in at least one second time moment instead of using a first frequency domain resource in at least one first time moment].
	Tang does not explicitly teach a “buffer status report (BSR)”. 
	However Feng discloses a buffer status report (BSR) [see pg. 1, ¶3 lines 8-14, the base station assigns a fixed uplink scheduling grant (UL grant) to the terminal, to allow the terminal to report data required to be transmitted in a memory, that is, allow the terminal to send a buffer status report (BSR)].
[see Feng pg. 1, ¶4 lines 1-6].

Regarding Claim 5,
	Tang discloses the method according to claim 1 [see fig. 5, pg. 11, ¶158 lines 1-4, the method for scheduling a terminal device], wherein the first message is a status report [see pg. 9, ¶127 lines 1-4, the terminal device performs the pre-scheduled service on the time domain resource and the frequency domain resource indicated by the first configuration information], and wherein sending [see fig. 5: Step “510”, pg. 11, ¶159 lines 1-5, send a service request message to a network device], by a terminal device [see fig. 11, pg. 15, ¶242 lines 1-4, by a terminal device “1100”], a first message to a network device [see fig. 5: Step “510”, pg. 11, ¶159 lines 1-5, a service request message to a network device] comprises: 
	sending [see pg. 9, ¶133 lines 1-4, performing], by the terminal device [see pg. 9, ¶133 lines 1-4, by the terminal device], the status report to the network device [see pg. 9, ¶133 lines 1-4, the pre-scheduled service on the time domain resource and the frequency domain resource indicated by a second configuration information], wherein the status report comprises the information about the remaining time of each of the one or more data packets [see pg. 9, ¶133 lines 1-10, the second configuration information is for reconfiguring the terminal device to perform the pre-scheduling service using a second frequency domain resource in at least one second time moment instead of using a first frequency domain resource in at least one first time moment].
	Tang does not explicitly teach a “buffer status report (BSR)”. 
	However Feng discloses a buffer status report (BSR) [see pg. 1, ¶3 lines 8-14, the base station assigns a fixed uplink scheduling grant (UL grant) to the terminal, to allow the terminal to report data required to be transmitted in a memory, that is, allow the terminal to send a buffer status report (BSR)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a “buffer status report (BSR)” as taught by Feng in the system of Tang for providing efficiency and utilization during UL grant assignment(s) to avoid waste of radio resources [see Feng pg. 1, ¶4 lines 1-6].

Regarding Claim 6,
	Tang discloses the method according to claim 5 [see fig. 5, pg. 11, ¶158 lines 1-4, the method for scheduling a terminal device], wherein the status report further comprises information about a data volume or data volumes of the one or more data packets [see fig. 5: Step “510”, pg. 11, ¶159 lines 1-5, the service request message indicates a time moment when the terminal device will perform the pre-scheduled service and a size of data to be transmitted for the pre-scheduled service], with remaining time within different time periods [see pg. 6, ¶96 lines 1-8, the pre-scheduled service is a periodic service or a non-periodic service], on a logical channel on which the one or more data packets are located [see pg. 8, ¶113 lines 1-4, on a Physical Downlink Control Channel (PDCCH)].
	Tang does not explicitly teach a “buffer status report (BSR)”. 
	However Feng discloses a buffer status report (BSR) [see pg. 1, ¶3 lines 8-14, the base station assigns a fixed uplink scheduling grant (UL grant) to the terminal, to allow the terminal to report data required to be transmitted in a memory, that is, allow the terminal to send a buffer status report (BSR)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a “buffer status report (BSR)” as taught by Feng in the system of Tang for the same motivation as set forth in claim 5.

Regarding Claim 7,
	Tang discloses the method according to claim 1 [see fig. 5, pg. 11, ¶158 lines 1-4, the method for scheduling a terminal device], wherein the network device configures a periodic resource for the terminal device [see pg. 9, ¶130 lines 1-8, (1) the pre-scheduled service is a periodic service]; and 
	sending [see fig. 5: Step “510”, pg. 11, ¶159 lines 1-5, send], by a terminal device [see fig. 11, pg. 15, ¶242 lines 1-4, by a terminal device “1100”], a first message to a network device [see fig. 5: Step “510”, pg. 11, ¶159 lines 1-5, a service request message to a network device].
	Tang does not explicitly teach wherein when the network device configures a periodic resource for the terminal device, the first message is “a medium access control (MAC) control element (CE), and wherein the remaining time of each of the one or more data packets is remaining time of a data packet that expires before a resource in a next periodicity arrives”; and wherein sending, by a terminal device, a first message to a network device comprises: “sending, by the terminal device, the MAC CE to the network device, wherein the MAC CE comprises the information about the remaining time of each of the one or more data packets”.
	However Feng discloses when the network device configures a periodic resource for the terminal device [see pg. 3, ¶45 lines 1-6, when the network device receives, on a transmission resource with the second transmission cycle, uplink data sent by the terminal device], the first message is a medium access control (MAC) control element (CE) [see pg. 3, ¶50 lines 1-6; ¶52 lines 1-6, the network device receives, the uplink data packet carrying first indication information in a MAC control element (MAC CE)], and wherein the remaining time of each of the one or more data packets is remaining time of a data packet that expires before a resource in a next periodicity arrives [see pg. 3, ¶50 lines 1-6; ¶52 lines 1-6, the first indication information is used for indicating whether the terminal device has data to send]; and 
[see pg. 3, ¶50 lines 1-6, sending], by a terminal device [see pg. 3, ¶50 lines 1-6, by the terminal device], a first message to a network device [see pg. 3, ¶50 lines 1-6, the uplink data packet carrying first indication information] comprises:
 	sending [see pg. 3, ¶56 lines 1-5, carrying], by the terminal device [see pg. 3, ¶56 lines 1-5, by the terminal device], the MAC CE to the network device [see pg. 3, ¶56 lines 1-5, the MAC CE part of the MAC layer], wherein the MAC CE comprises the information about the remaining time of each of the one or more data packets [see pg. 3, ¶56 lines 1-5, the MAC CE part of the MAC layer includes the second indication information].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include when the network device configures a periodic resource for the terminal device, the first message is “a medium access control (MAC) control element (CE), and wherein the remaining time of each of the one or more data packets is remaining time of a data packet that expires before a resource in a next periodicity arrives”; and wherein sending, by a terminal device, a first message to a network device comprises: “sending, by the terminal device, the MAC CE to the network device, wherein the MAC CE comprises the information about the remaining time of each of the one or more data packets” as taught by Feng in the system of Tang for providing efficiency and utilization during UL grant assignment(s) to avoid waste of radio resources [see Feng pg. 1, ¶4 lines 1-6].

Regarding Claim 8,
	Tang discloses the method according to claim 7 [see fig. 5, pg. 11, ¶158 lines 1-4, the method for scheduling a terminal device].
	Tang does not explicitly teach wherein “the MAC CE is further used to indicate information about a total data volume corresponding to the one or more data packets whose respective remaining time meets a preset time threshold before the resource in the next periodicity arrives”.
[see pg. 3, ¶50 lines 1-6; ¶52 lines 1-6, the network device receives, the uplink data packet carrying first indication information in a MAC control element (MAC CE), the first indication information is used for indicating whether the terminal device has data to send].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the MAC CE is further used to indicate information about a total data volume corresponding to the one or more data packets whose respective remaining time meets a preset time threshold before the resource in the next periodicity arrives” as taught by Feng in the system of Tang for the same motivation as set forth in claim 7.

Regarding Claim 12,
	Tang discloses the method according to claim 9 [see fig. 4, pg. 10, ¶139 lines 1-4, the method for scheduling a terminal device], wherein the first message is a status report [see pg. 9, ¶127 lines 1-4, the terminal device performs the pre-scheduled service on the time domain resource and the frequency domain resource indicated by the first configuration information], and wherein the receiving [see fig. 4: Step “410”, pg. 10, ¶140 lines 1-5, receiving], by a network device [see fig. 4: Step “410”, pg. 10, ¶140 lines 1-5, by a network device], a first message sent by a terminal device [see fig. 4: Step “410”, pg. 10, ¶140 lines 1-5, a service request message from the terminal device] comprises: 
	receiving [see fig. 4: Step “410”, pg. 10, ¶140 lines 1-5, receiving], by the network device [see fig. 4: Step “410”, pg. 10, ¶140 lines 1-5, by the network device], the status report sent by the terminal device [see pg. 9, ¶133 lines 1-4, the pre-scheduled service on the time domain resource and the frequency domain resource indicated by a second configuration information], wherein the status report comprises the information about the remaining time of each see pg. 9, ¶133 lines 1-10, the second configuration information is for reconfiguring the terminal device to perform the pre-scheduling service using a second frequency domain resource in at least one second time moment instead of using a first frequency domain resource in at least one first time moment].
	Tang does not explicitly teach a “buffer status report (BSR)”. 
	However Feng discloses a buffer status report (BSR) [see pg. 1, ¶3 lines 8-14, the base station assigns a fixed uplink scheduling grant (UL grant) to the terminal, to allow the terminal to report data required to be transmitted in a memory, that is, allow the terminal to send a buffer status report (BSR)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a “buffer status report (BSR)” as taught by Feng in the system of Tang for providing efficiency and utilization during UL grant assignment(s) to avoid waste of radio resources [see Feng pg. 1, ¶4 lines 1-6].

Regarding Claim 13,
	Tang discloses the method according to claim 12 [see fig. 4, pg. 10, ¶139 lines 1-4, the method for scheduling a terminal device], wherein the status report further comprises information about a data volume or data volumes of the one or more data packets [see fig. 5: Step “510”, pg. 11, ¶159 lines 1-5, the service request message indicates a time moment when the terminal device will perform the pre-scheduled service and a size of data to be transmitted for the pre-scheduled service], with remaining time within different time periods [see pg. 6, ¶96 lines 1-8, the pre-scheduled service is a periodic service or a non-periodic service], on a logical channel on which the one or more data packets are located [see pg. 8, ¶113 lines 1-4, on a Physical Downlink Control Channel (PDCCH)].
	Tang does not explicitly teach a “buffer status report (BSR)”. 
 [see pg. 1, ¶3 lines 8-14, the base station assigns a fixed uplink scheduling grant (UL grant) to the terminal, to allow the terminal to report data required to be transmitted in a memory, that is, allow the terminal to send a buffer status report (BSR)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a “buffer status report (BSR)” as taught by Feng in the system of Tang for the same motivation as set forth in claim 12.

Regarding Claim 14,
	Tang discloses the method according to claim 9 [see fig. 4, pg. 10, ¶139 lines 1-4, the method for scheduling a terminal device], wherein the network device configures a periodic resource for the terminal device [see pg. 9, ¶130 lines 1-8, (1) the pre-scheduled service is a periodic service]; and 
	receiving [see fig. 5: Step “510”, pg. 11, ¶159 lines 1-5, receiving], by a network device [see fig. 5: Step “510”, pg. 11, ¶159 lines 1-5, by a network device], a first message sent by a terminal device [see fig. 5: Step “510”, pg. 11, ¶159 lines 1-5, a service request message sent to a network device].
	Tang does not explicitly teach wherein when the network device configures a periodic resource for the terminal device, “the first message is a medium access control (MAC) control element (CE), and wherein the remaining time of each of the one or more data packets is remaining time of a data packet that expires before a resource in a next periodicity arrives”; and wherein receiving, by a network device, a first message sent by a terminal device comprises: “receiving, by the network device, the MAC CE sent by the terminal device, wherein the MAC CE comprises the information about the remaining time of each of the one or more data packets”.
[see pg. 3, ¶45 lines 1-6, when the network device receives, on a transmission resource with the second transmission cycle, uplink data sent by the terminal device], the first message is a medium access control (MAC) control element (CE) [see pg. 3, ¶50 lines 1-6; ¶52 lines 1-6, the network device receives, the uplink data packet carrying first indication information in a MAC control element (MAC CE)], and wherein the remaining time of each of the one or more data packets is remaining time of a data packet that expires before a resource in a next periodicity arrives [see pg. 3, ¶50 lines 1-6; ¶52 lines 1-6, the first indication information is used for indicating whether the terminal device has data to send]; and 
	wherein receiving [see pg. 3, ¶50 lines 1-6, receiving], by a network device [see pg. 3, ¶50 lines 1-6, by a network device], a first message sent by a terminal device [see pg. 3, ¶50 lines 1-6, the uplink data packet carrying first indication information] comprises: 
	receiving [see pg. 3, ¶56 lines 1-5, receiving], by the network device [see pg. 3, ¶56 lines 1-5, by the network device], the MAC CE sent by the terminal device [see pg. 3, ¶56 lines 1-5, the MAC CE part of the MAC layer], wherein the MAC CE comprises the information about the remaining time of each of the one or more data packets [see pg. 3, ¶56 lines 1-5, the MAC CE part of the MAC layer includes the second indication information].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include when the network device configures a periodic resource for the terminal device, “the first message is a medium access control (MAC) control element (CE), and wherein the remaining time of each of the one or more data packets is remaining time of a data packet that expires before a resource in a next periodicity arrives”; and wherein receiving, by a network device, a first message sent by a terminal device comprises: “receiving, by the network device, the MAC CE sent by the terminal device, wherein the MAC CE comprises the information about the remaining time of each of the one or more data packets” as [see Feng pg. 1, ¶4 lines 1-6].

Regarding Claim 15,
	Tang discloses the method according to claim 14 [see fig. 4, pg. 10, ¶139 lines 1-4, the method for scheduling a terminal device]; and 
	configuring [see fig. 4: Step “420”, pg. 10, ¶141 lines 1-5, determining], by the network device [see fig. 4: Step “420”, pg. 10, ¶141 lines 1-5, by the network device], a resource for the terminal device based on the information about the remaining time [see fig. 4: Step “420”, pg. 10, ¶141 lines 1-5, first configuration information according to the service request message].
	Tang does not explicitly teach wherein the configuring, by the network device, a resource for the terminal device based on the information about the remaining time comprises: configuring, by the network device, the resource for the terminal device “before the resource in the next periodicity arrives”.
	However Feng discloses wherein the configuring, by the network device, a resource for the terminal device based on the information about the remaining time comprises: 
	configuring [see pg. 3, ¶50 lines 1-6; ¶52 lines 1-6, receiving], by the network device [see pg. 3, ¶50 lines 1-6; ¶52 lines 1-6, by the network device], the resource for the terminal device before the resource in the next periodicity arrives [see pg. 3, ¶50 lines 1-6; ¶52 lines 1-6, the uplink data packet carrying first indication information in a MAC control element (MAC CE), the first indication information is used for indicating whether the terminal device has data to send].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the configuring, by the network device, a resource for the terminal device based on the information about the remaining time comprises: configuring, by the network device, the resource for the terminal device “before the 

Regarding Claim 16,
	Tang discloses the method according to claim 14 [see fig. 4, pg. 10, ¶139 lines 1-4, the method for scheduling a terminal device].
	Tang does not explicitly teach wherein “the MAC CE is further used to indicate information about a total data volume corresponding to the one or more data packets whose respective remaining time meets a preset time threshold before the resource in the next periodicity arrives”.
	However Feng discloses the MAC CE is further used to indicate information about a total data volume corresponding to the one or more data packets whose respective remaining time meets a preset time threshold before the resource in the next periodicity arrives [see pg. 3, ¶50 lines 1-6; ¶52 lines 1-6, the network device receives, the uplink data packet carrying first indication information in a MAC control element (MAC CE), the first indication information is used for indicating whether the terminal device has data to send].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the MAC CE is further used to indicate information about a total data volume corresponding to the one or more data packets whose respective remaining time meets a preset time threshold before the resource in the next periodicity arrives” as taught by Feng in the system of Tang for the same motivation as set forth in claim 14.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Zhang et al.”; Pub No.: (US 2019/0289620 A1); see fig(s). 4 & 5, pgs. 5-6, ¶73 - ¶86.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469